UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6254



SHERRI PROVINCE, a/k/a Sherri Province Shelburne,

                                           Petitioner - Appellant,

          versus

UNITED STATES OF AMERICA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-94-567-R)


Submitted:   February 27, 1996             Decided:   June 14, 1996


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Sherri Province, Appellant Pro Se. Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sherri Province appeals from the magistrate judge's order

denying relief on her 28 U.S.C. § 2255 (1988) motion.* We have
reviewed the record and the magistrate judge's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

magistrate judge. Province v. United States, No. CA-94-567-R (W.D.
Va. Jan. 11, 1995). We deny Province's motion to hold this appeal

in abeyance and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         AFFIRMED




      *
        The case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties under 28 U.S.C.A.
§ 636(c)(1) (West 1993).

                                2